827 F.2d 770
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.David MAPSON, Petitioner-Appellant,v.E. P. PERINI, Supt., Respondent-Appellee.
No. 86-3473
United States Court of Appeals, Sixth Circuit.
August 27, 1987.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and GIBBONS*, District Judge.
PER CURIAM:


1
Petitioner, David Mapson, appeals the district court's denial of his petition for a writ of habeas corpus.  Petitioner argues that the district court erred in finding that he had waived his claim of ineffective assistance of counsel by failing to present it to the Ohio appellate courts.


2
After a thorough review of the briefs, record and oral argument presented by the parties in this appeal, we hereby AFFIRM the district court's judgment based on Judge John W. Potter's Order dated May 12, 1986.



*
 Honorable Julia S. Gibbons, United States District Court for the Western District of Tennessee, sitting by designation